Citation Nr: 1627053	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 2003 to January 2004.  The Veteran served in the Alabama National Guard, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted entitlement to service connection for PTSD and assigned an initial disability rating of 10 percent, effective March 28, 2011.

The Veteran testified at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased initial disability rating for PTSD and entitlement to a TDIU. See 38 C.F.R. § 19.9 (2015). VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in September 2011. The fact that a VA examination is nearly five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). In this case, however, the Veteran testified and his VA treatment records indicated that his PTSD has worsened in severity since the last VA examination.  While the Veteran's treating mental health professional completed a disability benefits questionnaire (DBQ) in February 2014, this evaluation is insufficient for rating purposes as it does not provide sufficient detail as to the Veteran's occupational impairment.  In addition, the Veteran indicated in the February 2016 Board hearing that his PTSD symptoms have worsened in severity since both the September 2011 VA examination and the February 2014 DBQ was completed. The Veteran specifically identified increased memory impairment, sleep impairment, occupational and social impairment, inability to establish and maintain effective relationships, increased depression, and constant anger outbursts.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD. Snuffer, 10 Vet. App. at 400.  

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. In the February 2016 Board hearing, the Veteran stated that the only reason he has a job is that his employer makes allowances for his disability.  He specifically stated that the medication he was prescribed to treat his PTSD caused him to sleep so much that he missed work.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record. See Rice, 22 Vet. App. 447. However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, and the need for additional development including a new VA examination, the Board finds that the claim of entitlement to a TDIU must also be remanded for further development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).

During the February 2016 Board hearing, the Veteran stated that he was being treated by a private physician for depression.  The treatment records from this doctor are not currently part of the claims file.  The Board finds that a remand is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the appropriate releases to obtain all private medical treatment records pertaining to his PTSD.

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and his representative and give him an opportunity to submit such information

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. The examiner should also discuss the Veteran's occupational impairment caused by the service-connected PTSD, to include the effect of the Veteran's service-connected disability on the ability to secure (obtain) and follow (maintain) substantially gainful employment. A rationale should be given for all opinions and conclusions rendered.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940). All actions to obtain the requested statement should be documented fully in the claims file.

4. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


